Citation Nr: 1525317	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left ankle/foot disability (other than residuals of a left proximal 5th metatarsal stress fracture).

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for a neurologic disability of the right forearm and hand.

4.  Entitlement to service connection for a right foot/leg disability, claimed as shin splints.

5.  Entitlement to a compensable rating for residuals of a left eye detached retina, to include pigmentary dispersion syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1992 to July 2012 (and also had prior National Guard service).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a gastrointestinal disability, a neurologic disability of the right forearm and hand, a left ankle disability, and a right foot/leg disability, and granted service connection for residuals of a left eye detached retina, rated 0 percent, effective August 1, 2012.  In March 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The issues of service connection for a  left ankle/foot disability (other than left ankle bony pathology for which service connection is being granted below), a gastrointestinal disability, a neurologic disability of the right forearm and hand, a right foot/leg disability, and entitlement to a compensable rating for residuals of left eye detached retina are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran sustained a left ankle fracture in service.
2.  The Veteran has left ankle bony pathology which is shown to be a residual of the fracture in service.


CONCLUSION OF LAW

Service connection for residuals of a left ankle fracture consisting of bony pathology is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  However, inasmuch as the benefit sought is being granted with respect to the only matter addressed on the merits herein, there is no reason to discuss the impact of the VCAA at this point.  Any notice or duty to assist omission is harmless.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the March 2015 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Left Ankle Disability - Residuals of a Fracture in Service

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  The claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to this claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs document treatment of a left ankle fracture.  On May 2013 VA examination, the diagnoses included distal fibular fracture of the left ankle.  Diagnostic imaging found left ankle cortical thickening of the distal fibula consistent with an old fracture.  The Veteran's only left ankle fracture shown by the record occurred in service.  The medical evidence of record does not suggest any basis for dissociating the left ankle cortical thickening found from the fracture in service, but rather clearly attributes it to such injury.  All of the requirements for establishing service connection are met.  Service connection for cortical thickening of the distal fibula and any related symptoms) is warranted.  Further left ankle/foot/leg  pathology is discussed in the remand below 


ORDER

Service connection for residuals of left ankle fracture consisting of cortical thickening is granted.


REMAND

A review of the Veteran's service treatment records (STRs) found that during service he received treatment for gastroenteritis.  On May 2013 VA examination, GERD, present since June 2010, was diagnosed; the examiner noted that the Veteran has reflux and sleep disturbances caused by esophageal reflux.  However, on November 2013 VA examination, the examiner noted that a November 2013 upper gastrointestinal study was normal with no reflux or esophageal abnormality, and found that the Veteran does not have an esophageal disorder, but instead has some episodic reflux-like symptoms with heartburn, which he self-treats with over-the-counter antacids.  As there is conflicting evidence regarding whether the Veteran currently has a gastrointestinal disability (and if so, whether it is related to his service), a remand to secure a clarifying medical opinion is necessary.

On May 2012 service separation examination, the Veteran reported numbness and tingling in the upper extremities.  On November 2013 VA examination, he reported right forearm tingling from his elbow to his lateral right hand if he flexes his right elbow tightly.  Intermittent right ulnar nerve compression syndrome was diagnosed.  Accordingly, the low threshold standard as to when development for a medical nexus opinion is necessary is met.

The decision above granted service connection for left ankle bony pathology as residuals of an ankle fracture in service.  However, the record shows or suggests that the Veteran has other left ankle/feet/leg disability that may be related to his service/complaints, and injuries therein.  His STRs document treatment for various sprains and strains of the feet, bilateral shin splints (in addition to the left ankle fracture).  On May 2013 VA examination, diagnoses included distal fibular fracture of the left ankle and right ankle tendonitis).  The examiner noted that the Veteran had bilateral shin splints in service, but had recovered completely and was asymptomatic since.  Diagnostic imaging found left ankle degenerative arthritis and cortical thickening of the distal fibula consistent with an old fracture.  On November 2013 VA examination, the examiner noted that the Veteran had a single incident of left leg shin splints in service and that such healed without residuals.  Following diagnostic imaging studies, the examiner noted a diagnosis of left ankle degenerative arthritis, which was noted to be age-related and unrelated to the fibula fracture in service.  That opinion is conclusory and inadequate for rating purposes.  It remains unclear what further diagnoses of the ankle, feet and lower legs the Veteran  may have and whether any may be related to the Veteran's service/injuries and treatment therein.  Significantly any opinion dissociating current lower extremity arthritis from service/complaints and injuries therein on the basis that such is degenerative in nature and age-related must include rationale explaining the basis for such distinction.  [The Board also observes that the Veteran's 20 years of active duty presumably involved some aging, and all of his aging did not occur after service.  The changes were noted fairly soon after his discharge from service.]  Consequently, a remand to secure an adequate medical opinion is necessary.  

The Veteran was last examined by VA to assess his residuals of left eye detached retina in March 2013.  [On that examination, the examiner noted that the claims file was not provided for his review.]  Since then, the Veteran testified that he has limited fields of vision and lacks depth perception.  He stated that he cannot see at night because his eye does not dilate and that his visual acuity is affected in the daily life setting.  Given the allegation of perceived worsening, the Board finds that a contemporaneous examination (with the examiner afforded the opportunity to review the record) to assess the nature and severity of the disability and its related symptoms is necessary.  

Accordingly, the case is REMANDED for the following:
1. The AOJ should secure for the record copies of the complete updated (to the present) clinical records of all evaluations and treatment (VA and/or private) the Veteran has received for each of the disabilities remaining on appeal.  He must assist in this matter by identifying all providers and furnishing releases for VA to secure records from all private providers.

2.  The AOJ should thereafter arrange for the Veteran to be examined by a gastroenterologist to determine if he has any gastrointestinal disability that may be related to his service.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed, and all clinical findings should be reported.  The examiner should acknowledge the Veteran's accounts regarding his gastrointestinal symptoms.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify (by diagnosis) each gastrointestinal disability entity found, and when each diagnosed entity was first manifested.

(b)  For each gastrointestinal disability entity diagnosed, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service/gastrointestinal complaints therein.

The examiner must include rationale for all opinions, to include discussion of the May and November 2013 examination reports (and comment on any contrary conclusions therein).

3.  The AOJ should also arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of any neurologic disability of his right forearm/hand.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed, and all clinical findings should be reported.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify (by diagnosis) each neurologic disability entity of the right forearm/hand found, and when each diagnosed entity was first manifested.  If none is diagnosed, reconcile that finding with the notations in the record that the Veteran has right upper extremity tingling/sensory changes.

(b)  For each neurologic disability entity of the right forearm/hand diagnosed, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service/complaints of numbness and tingling therein (included as noted at the time of his separation).

The examiner must include rationale for all opinions.

4.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of any left ankle (other than the bony pathology service connected in the decision above), feet (other than left proximal 5th metatarsal stress fracture residuals) and/or right or left leg (claimed as bilateral shin splints) disability.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Please identify (by diagnosis) each left ankle, left foot, and bilateral leg (claimed as shin splints) disability entity found or shown by the record since the Veteran's separation from service.

(b)  Please identify the likely etiology for each lower extremity disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the diagnosed disability is related to the Veteran's service, to include as due to activities or injuries to the feet/left ankle ankle/shins (legs), including fracture, sprains, and strains therein?  

(c)  Regarding any arthritis found on X-ray, indicate whether it is a residual of fracture/injuries  in service or otherwise related to service.  If not, and it is found to be wholly due to postservice aging, please explain the rationale (with citation to supporting factual data) for such conclusion.   

The examiner must include rationale for all opinions.

5.  The AOJ should also arrange for the Veteran to be examined by an ophthalmologist to assess the severity of his residuals of left eye detached retina.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note the nature and severity of all pathology and symptoms, to include any visual impairment (specifically whether there is related loss of visual fields, depth perception, night vision, as alleged).  All findings should be described in detail, and the examiner must include rationale with all opinions.   The examiner should specifically comment on the Veteran's allegation that the functional impairment claimed becomes apparent under conditions of daily living. And not necessarily on examination.

6.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


